Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11, 30,32 and 34-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP1 (JP 55019076A) in view of Zhuang et al. (Pub. No. 20100218779).
Regarding claims 1 and 3, Reference JP1 discloses a tobacco product or medicinal nicotine product, comprising: a tobacco additive compound to improve taste and flavor of the tobacco wherein the compound of with formula (I) such as N-(pentanoyl)-nornicotine derivatives as flavor (Abstract) and N’-hexanoylnornicotine (second page with page labeled “-368-“) corresponding to the claimed compound; wherein a carbon atom of R is directly connected to the nitrogen atom of the pyrrolidine ring of formula (I).  JP1 discloses the tobacco product contains nicotine as JP1 discloses that it is confirmed that tobacco contains nicotine and it is desired to add nicotine as it exhibits unique actions to peripheral nerves (see description).  Furthermore, regarding the intended use feature “smokeless tobacco”, the tobacco product of JP1 is capable of being used as a smokeless tobacco evidenced by Zhuang.  Zhuang discloses smokeless tobacco product can have exemplary tobacco materials such as cut or ground tobacco including flavorants, additives [0022].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the tobacco product of JP1 as a smokeless tobacco product as taught by Zhuang.
JP1 also discloses the compound which is used to improve/enhance the taste of tobacco has a concentration about 0.01% (Abstract) overlapping with the claimed range of about 0.04% to 4%.  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 5, Zhuang discloses smokeless tobacco product includes smokeless tobacco particles [0023] at least partially enclosed by a coating, the coating including a water-soluble non-cross-linked element and a substantially water-insoluble cross-linked element [0050] [0051] [0052].  Zhuang also discloses the coating may include at least one additive such as flavorant [0004].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to also include a flavor improving agent compound of JP1 in the coating.
Regarding claim 8, Zhuang also discloses tobacco product can be in pouches (see figs. 1-2).  Therefore, it would have been obvious to use the tobacco product of JP1 in pouches.
Regarding claim 9, the product of claim 1 is capable of being used as the selected from the group consisting of chewing gum and oral spray.
Regarding claims 10-11, since the formula disclosed by JP1 is used as a flavorant improving agent, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation to arrive to the amount effective to reduce or eliminate sensory irritation arising from consumption of the nicotine for a desired taste.
Regarding claims 2, 30 and 39, JP1 discloses the compound of Formula I wherein R is C5 and the substituent is methyl for C2 meeting the claimed feature. (Abstract and page 368).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to use halogen is a substituent.
Regarding claim 32, the compound disclosed by JP1 such as N-(pentanoyl)-nornicotine derivatives as flavor (Abstract) and N’-hexanoylnornicotine (second page with page labeled “-368-“) wherein the carbon atom of R that is directly connected to the nitrogen atom is double-bonded to an oxygen atom. 
Regarding claim 34, Zhuang discloses the smokeless tobacco product includes a pouch with smokeless tobacco particles [0023] enclosed in a wrapper [0015], and the wrapper is water-permeable [0016].
Regarding claim 35-36, Zhuang discloses the coating is on the wrapper of the pouch [0031].  Zhuang also discloses the coating may include at least one additive such as flavorant [0004].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to also include a flavor improving agent compound of JP1 in the coating.
Regarding claim 37, in addition to the features discussed above for claims 35-36, Zhuang also discloses the smokeless tobacco product includes smokeless tobacco particles [0023] at least partially enclosed by a coating.
Claims 12, 14, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinowitz et al. (Pub. No. 20140345635) in view of JP1 (JP 55019076A).
Regarding claims 12 and 14, Rabinowitz discloses an electronic smoking article comprising a supply of a formulation arranged to communicate with a heater, the heater operable to volatilize the formulation, the formulation [0003] [0008] comprising:
at least on aerosol former [0038]; 
water [0038];
and flavors [0036], 
JP1 discloses the compound as discussed above regarding claim 1 is a tobacco additive to improve taste and flavor wherein the tobacco additive can be a compound such as N’-hexanoylnornicotine (Abstract and second page with page labeled “-368-“) Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the tobacco additive of JP1 in the device of Rabinowitz to improve taste and flavor.
JP1 also discloses the compound which is used to improve/enhance the taste of tobacco has a concentration about 0.01% (Abstract) overlapping with the claimed range of about 0.04% to 4%.  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 31, JP1 discloses the compound of Formula I wherein R is C5 and the substituent is methyl for C2 meeting the claimed feature. (Abstract and page 368)  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to use halogen is a substituent.
Regarding claim 33, the compound disclosed by JP1 such as N-(pentanoyl)-nornicotine derivatives as flavor (Abstract) and N’-hexanoylnornicotine (second page with page labeled “-368-“) wherein the carbon atom of R that is directly connected to the nitrogen atom is double-bonded to an oxygen atom. 
Claims 9 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (Pub. No. 20090196834) in view of JP1 (JP 55019076A).  
Regarding claim 9, Andersen discloses a chewing gum with tobacco alkaloid (Abstract) wherein tobacco alkaloid includes both nicotine and nornicotine [0143] [0144].  Andersen does not expressly disclose the nornicotine with the claimed formula.  JP1 discloses a tobacco product or medicinal nicotine product, comprising: a tobacco additive compound to improve taste and flavor of the tobacco wherein the compound of with formula (I) such as N-(pentanoyl)-nornicotine derivatives as flavor (Abstract) and N’-hexanoylnornicotine (second page with page labeled “-368-“) corresponding to the claimed compound; wherein a carbon atom of R is directly connected to the nitrogen atom of the pyrrolidine ring of formula (I).  Therefore, it would have been obvious to one of ordinary skill in the art to use the available nornicotine compound of JP1 in the chewing gum of Andersen.
Regarding claim 38, JP1 discloses the compound of Formula I wherein R is C5 and the substituent is methyl for C2 meeting the claimed feature. (Abstract and page 368).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to use halogen is a substituent.

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive.
Applicant essentially argues that the reference of JP1 does not teach or suggest the concentration of the compound.  This argument is not persuasive because JP1 also discloses the compound which is used to improve/enhance the taste of tobacco has a concentration about 0.01% (Abstract) overlapping with the claimed range of about 0.04% to 4%.  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747